Sherwood, J.
Ejectment for lots in the city of St. . Louis. Plaintiff became the purchaser of the lots at a sale under a deed of trust in January, 1879. The deed of trust bears date, and was acknowledged on June 1; 1872, by Caspar Westenhoff, and purported to be also acknowl- ' edged by his then wife, now widow, the present defend- • ant. Her answer was a general denial, and, also, contained special matter to the effect that during her husband’s life he and his family occupied the premises as a homestead; that she never acknowledged the deed of ■trust, and, therefore, the acknowledgment was void and *644that she, with her son., still continued to occupy the premises as and for their homestead. There was testimony, pro and con., as to the fact of the wife having properly acknowledged the deed. The jury found for the plaintiff, and there was judgment in his favor which was affirmed by the St. Louis court of appeals.
It is unnecessary to go into the propriety of the instructions given or refused in the cause, as there is one. point which dominates the whole matter. It is this: Afc the time the deed of trust was executed by Caspar, the husband, it was unnecessary that the wife should join in the conveyance of the husband in order to pass the homestead. Lewis v. Curry, 74 Mo. 49; 1 W. S., 697, sec. 1.. Since then the law in that particular has been changed. R. S. 1879, sec. 2689. It is only where there is some special statutory or other provision making the wife’s signature to the deed conveying the homestead essential, that she need join with her husband in executing such deed.
The result is that we affirm the judgment.
All concur.